      Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION


BONNIE M. FLORES,                              §§
                                               §§
       Plaintiff,                              §§
                                               §§
vs.
vs.                                            §§                        2:21-cv-54
                                                        CIVIL ACTION NO. _________
                                               §§
FAMILY DOLLAR STORES OF TEXAS,                 §§                 Jury Demand
LLC,                                           §§
                                               §§
       Defendant.                              §§
                                  NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS:

                                       I.
                          COURT AND PARTY INFORMATION

       1.     FAMILY DOLLAR STORES OF TEXAS, LLC ("Defendant" or "Family

Dollar") is the defendant in a civil action commenced on February 12, 2021 in the County Court

at Law No. 1, Nueces County, Texas, entitled Bonnie M
                                                    M. Flores v. Family Dollar Stores of
                                                                                      of

Texas, LLC, Cause No. 2021CCV-60186-1 ("State Court Action"). Copies of the (1) Court

Docket Sheet; (2) Plaintiffs
                  Plaintiff's Original Petition; (3) Citation to Family Dollar Stores of Texas,

LLC; (4) Return of Service; and (5) Defendant's Original Answer are attached hereto and

constitute all process, pleadings and orders served in the State Court Action. See Index of State

Court Documents attached hereto. The address for the County Court at Law No. 1, Nueces

County, Texas is as follows: Nueces County Courthouse, 901 Leopard Street, Corpus Christi,

Texas 78401, Room 701.

       2.     Plaintiff in the State Court Action is Bonnie M. Flores ("Plaintiff').
                                                                      ("Plaintiff"). Plaintiff is


NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                               P
                                                                                                PAGE  1
                                                                                                  AGE 1
                                                                            8358053 vl
                                                                                    v1 (79656.00095.000)
      Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 2 of 20




represented by Jeffrey W. Schmidt (Texas Bar No. 00784923) of Bandas Law Firm, P.C., 802 N.

Carancahua,       Suite    1400,    Corpus      Christi,   Texas     78401,      (361)       698-5200,

jschmidt@bandaslawfirm.com. Family Dollar Stores of Texas, LLC is the defendant in the State

Court Action and is represented by Kenneth C. Riney (Texas Bar No. 24046721) and Clayton S.

Carter (Texas Bar No. 241020750) of Kane Russell Coleman Logan PC, 901 Main Street, Suite

5200, Dallas, Texas 75202, (214) 777-4200, kriney@krcl.com, ccarter@krcl.com.

                                            II.
                                    STATE COURT ACTION

       3.        Plaintiff claims that on or about October 23, 2019, she was injured when she was

shopping at the Family Dollar Store located at 3401 Ayers Street, Corpus Christi, Texas 78415,

and was physically attacked by a Family Dollar employee.

       4.        Family Dollar requested a trial by jury in the State Court Action, and the jury fee

has been paid.

                                            III.
                                   GROUNDS FOR REMOVAL

       5.        Defendant files this Notice of Removal on the grounds of diversity jurisdiction

under 28 U.S.C. § 1332(a). A suit may be removed from state court to federal court on the

grounds of diversity jurisdiction when the suit involves a controversy between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       6.        Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. See 28 U.S.C. § 1441. The Corpus Christi Division of the

Southern District of Texas is the United States district and division embracing Nueces County,



NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                  P
                                                                                                   PAGE
                                                                                                     AGE 2
                                                                               8358053 vl
                                                                                       v1 (79656.00095.000)
      Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 3 of 20




Texas, the county in which the State Court Action is pending.

A.     This Notice of Removal is timely filed.

       7.         The citation and petition in this action were served on Defendant's on February

25, 2021, by serving Defendant's registered agent. This Notice of Removal is filed within thirty

(30) days of receipt of the citation and petition and is, therefore, timely filed pursuant to U.S.C. §

1446(b).

B.     Complete diversity exists between the parties properly joined.

       8.         This is a civil action that falls under the Court's
                                                              Court’s original jurisdiction pursuant to

28 U.S.C. § 1332(a) and is one that may be removed to this Court based on diversity of

citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Complete diversity exists in this

case because Plaintiff and Defendant are citizens of different states.

       (i)        Plaintiff

       9.                      Plaintiff's Original Petition, Plaintiff is a resident of Nueces County,
                  As stated in Plaintiffs

Texas. Thus, Plaintiff is now and was at the time this action was commenced, a citizen of the

State of Texas.

       (ii)       Defendant

       10.        Defendant is a foreign limited liability company whose sole member is Family

Dollar Stores of Ohio, Inc., a foreign corporation formed under the laws of the Commonwealth

of Virginia with its principal place of business in the Commonwealth of Virginia. Thus,

Defendant Family Dollar is now and was at the time this action was commenced a citizen of the

Commonwealth of Virginia and of no other state.

       11.        As Plaintiff is a citizen of the State of Texas and not of the Commonwealth of

Virginia, complete diversity exists pursuant to 28 U.S.C. § 1332.



NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                    P
                                                                                                     PAGE
                                                                                                       AGE 3
                                                                                 8358053 vl
                                                                                         v1 (79656.00095.000)
      Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 4 of 20




C.     The amount in controversy requirement is satisfied.

       12.                     Plaintiff's Original Petition, the amount in controversy in this
               As reflected in Plaintiffs

action, exclusive of interest and costs, exceeds the sum of $75,000. Specifically, as explicitly

          Plaintiff's Original Petition, Plaintiff seeks monetary relief of up to $250,000.00 See
stated in Plaintiffs

Plaintiff's Original Petition, Section IV.
Plaintiffs                             W. Additionally, Plaintiff recently represented to Defendant

that she is claiming $95,652.00 in past and future medical expenses. Therefore, the estimate of

damages that has been put at issue in this action by Plaintiff and the amount in controversy in

this action exceeds $75,000.

       13.     Removal of the State Court Action is proper pursuant to 28 U.S.C. § 1441,

because it is a civil action brought in a state court, and the federal district courts have original

jurisdiction over the subject matter under 28 U.S.C. § 1332(a) because Plaintiff and Defendant

are diverse in citizenship.

       WHEREFORE, Defendant Family Dollar Stores of Texas, LLC, pursuant to these

statutes and in conformance with the requirements set forth in 28 U.S.C. § 1446, removes this

action for trial from the County Court at Law No. 1, Nueces County, Texas to this Court on this

26 day of March, 2021.




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                 P AGE 4
                                                                                                  PAGE
                                                                              8358053 vl
                                                                                      v1 (79656.00095.000)
      Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 5 of 20




                                       Respectfully submitted,

                                       KANE RUSSELL COLEMAN LOGAN PC


                                       By: /s/ Kenneth C. Riney
                                           Kenneth C. Riney
                                           Attorney-in-Charge
                                           State Bar No. 24046721
                                           SDOT No. 1143239
                                           E-Mail: kriney@krcl.com
                                           Clayton S. Carter
                                           State Bar No. 24120750
                                           E-Mail: ccarter@krcl.com

                                             901 Main Street, Suite 5200
                                             Dallas, Texas 75202
                                             Telephone:     (214) 777-4200
                                             Facsimile:     (214) 777-4299

                                       ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

                                                           26th day of March, 2021, a copy of the
        The undersigned hereby certifies that on this the 26th
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court's
                                                                                Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff via certified mail, return receipt requested.


                                       /s/ Kenneth C. Riney
                                       Isl
                                       Kenneth C. Riney




NOTICE OF REMOVAL
NOTICE    REMOVAL                                                                                P
                                                                                                 PAGE
                                                                                                   AGE 5
                                                                             8358053 vl
                                                                                     v1 (79656.00095.000)
      Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 6 of 20




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

BONNIE M. FLORES,                            §§
                                             §§
       Plaintiff,                            §§
                                             §§
                                             §§
vs.
vs.                                          §§                       2:21-cv-54
                                                     CIVIL ACTION NO. __________
                                             §§
FAMILY DOLLAR STORES OF TEXAS,               §§              Jury Demand
LLC,                                         §§
                                             §§
       Defendant.                            §§

                         INDEX OF STATE COURT DOCUMENTS


       DOCUMENT                                                  DATE

1.     Plaintiff's Original Petition
       Plaintiffs                                                  02/12/2021



2.     Nueces County Process Request Sheet                         02/12/2021



3.     Return of Service on Defendant Family Dollar Stores         02/25/2021
       of Texas, LLC

4.     Nueces County Process Request Sheet                         03/08/2021



5.     Defendant Family Dollar Stores of Texas, LLC's              03/19/2021
       Original Answer

6.     Civil Docket Sheet




INDEX OF STATE COURT DOCUMENTS                                                  SOLO PAGE
                                                                           (79656.00095.000)
                                                                 8358014v1 (79656.00095.000)
                   Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 7 of 20                                     Filed
                                                                                                              2/12/2021 3:40 PM
                                                                                                                 Anne Lorentzen
                                                                                                                    District Clerk
                                                                                                           Nueces County, Texas


                                                 CAUSE  2021CCV-60186-1
                                                          021CCV-60186-1
                                                       NO.__________
                                                 CAUSE Na.


             BONNIE M.
             BONNIE M. FLORES,
                        FLORES,                             §§               IN
                                                                             IN THE
                                                                                THE COUNTY
                                                                                    COUNTY COURT
                                                                                           COURT
                 Plaintiff,                                 §§
                                                            §§
             vs.
             vs.                                            §§               AT LAW
                                                                             AT LAW NO.
                                                                                    NO. _________
                                                            §§
             FAMILY DOLLAR
             FAMILY DOLLAR                                  §§
             STORES OF
             STORES OF TEXAS, LLC
                       TEXAS, LLC                           §§
                 Defendant.                                 §§               NUECES COUNTY,
                                                                             NUECES COUNTY, TEXAS
                                                                                            TEXAS

                                         PLAINTIFF'S ORIGINAL
                                         PLAINTIFF'S ORIGINAL PETITION
                                                              PETITION

             TO
             TO THE HONORABLE JUDGE
                THE HONORABLE       OF SAID
                              JUDGE OF      COURT:
                                       SAID COURT:

                    COMES NOW,
                    COMES NOW, BONNIE
                               BONNIE M.
                                      M. FLORES,
                                         FLORES, hereinafter sometimes referred
                                                 hereinafter sometimes          to as
                                                                       referred to as Plaintiff,
                                                                                      Plaintiff,

             and files
             and       this her
                 files this her Original
                                Original Petition
                                         Petition complaining of Defendant,
                                                  complaining of Defendant, Family
                                                                            Family Dollar
                                                                                   Dollar Stores of Texas,
                                                                                          Stores of Texas,

             LLC and in
             LLC and    support would
                     in support would show
                                      show the
                                           the Court
                                               Court as
                                                     as follows:
                                                        follows:


                                                              I.
                                                              I.
                                                          Discovery
                                                          Discovery

                    Plaintiff intends
                    Plaintiff         that the
                              intends that the discovery
                                               discovery in
                                                         in this
                                                            this suit
                                                                 suit be
                                                                      be conducted
                                                                         conducted under
                                                                                   under Section 190.3 (Level
                                                                                         Section 190.3 (Level 2)
                                                                                                              2)

             of the
             of the Texas Rules of
                    Texas Rules of Civil
                                   Civil Procedure.
                                         Procedure.


                                                               II.
                                                               II.
                                                      Parties and
                                                      Parties and Service
                                                                   Service

                    Plaintiff, Bonnie
                    Plaintiff, Bonnie M.
                                      M. Flores,
                                         Flores, is
                                                 is aa resident
                                                       resident of
                                                                of Corpus
                                                                   Corpus Christi,
                                                                          Christi, Nueces
                                                                                   Nueces County,
                                                                                          County, Texas.
                                                                                                  Texas.

                    Defendant, Family
                    Defendant, Family Dollar
                                      Dollar Stores of Texas,
                                             Stores of Texas, LLC, is aa Texas
                                                              LLC, is    Texas Limited
                                                                               Limited Liability Company
                                                                                       Liability Company

             doing business
             doing business in
                            in Texas
                               Texas and
                                     and may
                                         may be
                                             be served
                                                served by
                                                       by serving
                                                          serving it's
                                                                  it’s registered agent for
                                                                       registered agent for service,
                                                                                            service, CT
                                                                                                     CT

             Corporation System
             Corporation        at 1999
                         System at 1999 Bryan
                                        Bryan Street,
                                              Street, Suite
                                                      Suite 900, Dallas, Texas
                                                            900, Dallas, Texas 75201.
                                                                               75201.


                                                           III.
                                                           III.
                                                 Jurisdiction and
                                                 Jurisdiction and Venue
                                                                  Venue

                    Jurisdiction is proper
                    Jurisdiction is proper in this Texas
                                           in this Texas court
                                                         court because
                                                               because the
                                                                       the amount
                                                                           amount of
                                                                                  of damages sought exceeds
                                                                                     damages sought exceeds

             the minimum
             the minimum jurisdictional
                         jurisdictional limits
                                        limits of
                                               of this
                                                  this Court.
                                                       Court.

                                                                 1




Copy from re:SearchTX
                   Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 8 of 20




                     These claims do
                     These claims do not
                                     not raise any issues
                                         raise any issues of
                                                          of federal
                                                             federal question as Plaintiff
                                                                     question as Plaintiff expressly
                                                                                           expressly disavows
                                                                                                     disavows

             any claims
             any        being made
                 claims being made pursuant
                                   pursuant to
                                            to federal
                                               federal law, treaties, or
                                                       law, treaties, or the
                                                                         the United
                                                                             United States Constitution.
                                                                                    States Constitution.

                     Pursuant to
                     Pursuant to §15.002(a)(1)
                                 §15.002(a)(1) of
                                               of the
                                                  the Texas
                                                      Texas Civil
                                                            Civil Practice
                                                                  Practice and
                                                                           and Remedies
                                                                               Remedies Code,
                                                                                        Code, venue
                                                                                              venue is
                                                                                                    is

             proper in
             proper in Nueces
                       Nueces County,
                              County, Texas, as it
                                      Texas, as    is the
                                                it is the county
                                                          county in
                                                                 in which
                                                                    which all
                                                                          all or
                                                                              or aa substantial
                                                                                    substantial part
                                                                                                part of
                                                                                                     of the
                                                                                                        the events
                                                                                                            events

             or omissions
             or omissions giving
                          giving rise
                                 rise to
                                      to this
                                         this claim occurred.
                                              claim occurred.

                                                           IV.
                                                           IV.
                                                 Amount sought
                                                 Amount sought by
                                                               by Plaintiff
                                                                  Plaintiff

                     Plaintiff seeks
                     Plaintiff seeks monetary
                                     monetary relief of $250,000.00
                                              relief of $250,000.00 or
                                                                    or less
                                                                       less for
                                                                            for her
                                                                                her damages,
                                                                                    damages, excluding
                                                                                             excluding interest,
                                                                                                       interest,

             statutory or
             statutory or punitive
                          punitive damages and penalties,
                                   damages and penalties, and
                                                          and attorney
                                                              attorney fees and costs.
                                                                       fees and costs.

                                                               V.
                                                               V.
                                                              Facts
                                                              Facts

                     On October
                     On October 23,
                                23, 2019,
                                    2019, Plaintiff
                                          Plaintiff Bonnie
                                                    Bonnie M.
                                                           M. Flores
                                                              Flores was
                                                                     was an
                                                                         an invitee at the
                                                                            invitee at the Family
                                                                                           Family Dollar
                                                                                                  Dollar store
                                                                                                         store

             #12128 located
             #12128         at 3401
                    located at 3401 Ayers
                                    Ayers Street
                                          Street in Corpus Christi,
                                                 in Corpus Christi, Nueces
                                                                    Nueces County,
                                                                           County, Texas. Plaintiff was
                                                                                   Texas. Plaintiff was

             attempting to
             attempting to pay
                           pay for the items
                               for the items she
                                             she chose when the
                                                 chose when the female
                                                                female employee behind the
                                                                       employee behind the counter
                                                                                           counter argued
                                                                                                   argued

             with her
             with her over
                      over coupons and suddenly
                           coupons and suddenly spit
                                                spit on
                                                     on her
                                                        her and
                                                            and struck
                                                                struck Plaintiff
                                                                       Plaintiff in the eye.
                                                                                 in the eye. Defendant's
                                                                                             Defendant’s

             employee then
             employee then proceeded
                           proceeded to
                                     to follow Plaintiff outside
                                        follow Plaintiff outside into
                                                                 into the
                                                                      the parking
                                                                          parking lot
                                                                                  lot where
                                                                                      where she
                                                                                            she continued
                                                                                                continued her
                                                                                                          her

             physical attack
             physical attack on
                             on Plaintiff
                                Plaintiff as
                                          as well
                                             well as
                                                  as threatening
                                                     threatening Plaintiff
                                                                 Plaintiff with
                                                                           with future harm. Plaintiff
                                                                                future harm. Plaintiff sustained
                                                                                                       sustained

             significant injuries
             significant          as aa result
                         injuries as    result of
                                               of the
                                                  the physical
                                                      physical attack
                                                               attack and
                                                                      and verbal
                                                                          verbal threats
                                                                                 threats against
                                                                                         against her.
                                                                                                 her.


                                                            VI.
                                                            VI.
                                                     Respondeat Superior
                                                     Respondeat Superior

                     The Defendant named
                     The Defendant named herein
                                         herein at
                                                at all
                                                   all times
                                                       times acted
                                                             acted through
                                                                   through their
                                                                           their agents,
                                                                                 agents, servants
                                                                                         servants and
                                                                                                  and

             employees and
             employees and are
                           are therefore
                               therefore liable
                                         liable for
                                                for their
                                                    their negligent
                                                          negligent acts
                                                                    acts and
                                                                         and omissions
                                                                             omissions under
                                                                                       under the
                                                                                             the doctrine
                                                                                                 doctrine of
                                                                                                          of

             respondeat superior.
             respondeat superior.

                                                            VII.
                                                            VII.
                                                       Causes of Action
                                                       Causes of Action



                                                                2




Copy from re:SearchTX
                   Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 9 of 20




                     Negligent Hiring:
                     Negligent Hiring: Defendant
                                       Defendant was
                                                 was negligent
                                                     negligent in the hiring
                                                               in the hiring of
                                                                             of the
                                                                                the employee
                                                                                    employee who
                                                                                             who assaulted
                                                                                                 assaulted

             Plaintiff. Defendant
             Plaintiff. Defendant knew, or reasonably
                                  knew, or            should have
                                           reasonably should have known
                                                                  known through
                                                                        through reasonable
                                                                                reasonable inquiry,
                                                                                           inquiry, of
                                                                                                    of the
                                                                                                       the

             danger posed
             danger posed to
                          to invitees
                             invitees by
                                      by allowing
                                         allowing the
                                                  the offending
                                                      offending employee
                                                                employee interaction with customers.
                                                                         interaction with customers.

             Defendant was
             Defendant was negligent
                           negligent in hiring the
                                     in hiring the offending
                                                   offending employee
                                                             employee for
                                                                      for aa position
                                                                             position that
                                                                                      that required
                                                                                           required interaction
                                                                                                    interaction

             with customers.
             with customers. Defendant
                             Defendant failed
                                       failed to
                                              to exercise
                                                 exercise ordinary
                                                          ordinary care
                                                                   care to
                                                                        to protect
                                                                           protect Plaintiff
                                                                                   Plaintiff from the danger,
                                                                                             from the danger,

             by both
             by both negligently
                     negligently hiring
                                 hiring the
                                        the employee
                                            employee and
                                                     and by
                                                         by allowing
                                                            allowing the
                                                                     the employee
                                                                         employee to
                                                                                  to interact
                                                                                     interact with
                                                                                              with Plaintiff.
                                                                                                   Plaintiff.

                     Negligent Training:
                     Negligent           Defendant was
                               Training: Defendant was negligent
                                                       negligent in
                                                                 in their
                                                                    their training
                                                                          training of
                                                                                   of their
                                                                                      their employee.
                                                                                            employee.

             Defendant should
             Defendant should train
                              train all
                                    all their
                                        their employees
                                              employees how
                                                        how to
                                                            to properly
                                                               properly interact with customers.
                                                                        interact with customers. Defendant
                                                                                                 Defendant

             should train
             should train all
                          all their
                              their employees that it
                                    employees that it is
                                                      is not
                                                         not permissible
                                                             permissible to
                                                                         to argue
                                                                            argue with,
                                                                                  with, spit
                                                                                        spit upon,
                                                                                             upon, physically
                                                                                                   physically

             assault or
             assault or verbally
                        verbally threaten
                                 threaten customers.
                                          customers. Defendant
                                                     Defendant failed
                                                               failed to
                                                                      to exercise ordinary care
                                                                         exercise ordinary care to
                                                                                                to protect
                                                                                                   protect

             Plaintiff from
             Plaintiff      the danger,
                       from the         by negligently
                                danger, by negligently failing to properly
                                                       failing to properly train
                                                                           train their
                                                                                 their employee
                                                                                       employee regarding
                                                                                                regarding proper
                                                                                                          proper

             and permissible
             and permissible customer
                             customer interaction.
                                      interaction.

                     Negligent Supervision:
                     Negligent Supervision: Defendant
                                            Defendant was
                                                      was negligent
                                                          negligent in
                                                                    in their
                                                                       their supervision
                                                                             supervision of
                                                                                         of their
                                                                                            their employee.
                                                                                                  employee.

             Defendant should
             Defendant should not
                              not have
                                  have allowed
                                       allowed the
                                               the situation
                                                   situation between
                                                             between Plaintiff
                                                                     Plaintiff and
                                                                               and their
                                                                                   their employee
                                                                                         employee to
                                                                                                  to escalate
                                                                                                     escalate

             to the
             to the point
                    point their
                          their employee spit on,
                                employee spit on, physically
                                                  physically assaulted
                                                             assaulted and
                                                                       and verbally
                                                                           verbally threatened
                                                                                    threatened Plaintiff.
                                                                                               Plaintiff.

             Defendant failed
             Defendant        to exercise
                       failed to          ordinary care
                                 exercise ordinary care to
                                                        to protect
                                                           protect Plaintiff
                                                                   Plaintiff from
                                                                             from the
                                                                                  the danger,
                                                                                      danger, by
                                                                                              by negligently
                                                                                                 negligently

             supervising the
             supervising the conduct and interaction
                             conduct and interaction of
                                                     of their
                                                        their employee with Plaintiff.
                                                              employee with Plaintiff.

                     As aa result
                     As    result of
                                  of Defendant
                                     Defendant acts
                                               acts of
                                                    of negligence
                                                       negligence as
                                                                  as set
                                                                     set out
                                                                         out above,
                                                                             above, Plaintiff
                                                                                    Plaintiff suffered
                                                                                              suffered significant
                                                                                                       significant

             injuries.
             injuries.

                                                            VIII.
                                                            VIII.
                                                          Causation
                                                          Causation

                     The incident made
                     The incident made the
                                       the basis
                                           basis of
                                                 of this
                                                    this suit,
                                                         suit, and
                                                               and the
                                                                   the resulting
                                                                       resulting injuries and damages
                                                                                 injuries and         to Plaintiff
                                                                                              damages to Plaintiff

             Bonnie M.
             Bonnie M. Flores,
                       Flores, were
                               were proximately
                                    proximately caused by the
                                                caused by the negligent
                                                              negligent acts
                                                                        acts of
                                                                             of omission
                                                                                omission and/or
                                                                                         and/or commission
                                                                                                commission

             of the
             of the Defendants,
                    Defendants, their
                                their agents,
                                      agents, servants
                                              servants and/or
                                                       and/or employees
                                                              employees who
                                                                        who were
                                                                            were acting
                                                                                 acting within
                                                                                        within the
                                                                                               the course
                                                                                                   course and
                                                                                                          and

             scope of
             scope of their
                      their employment.
                            employment.
                                                             IX.
                                                             IX.
                                                           Damages
                                                           Damages

                                                              3




Copy from re:SearchTX
                  Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 10 of 20




                    Plaintiff has
                    Plaintiff has sustained,
                                  sustained, and
                                             and will
                                                 will continue to sustain
                                                      continue to sustain in
                                                                          in the
                                                                             the future,
                                                                                 future, the
                                                                                         the following damages:
                                                                                             following damages:


                    a. physical
                    a. physical pain
                                pain and
                                     and mental
                                         mental anguish;
                                                anguish;

                    b. loss
                    b. loss of
                            of earning
                               earning capacity;
                                       capacity;

                    c. physical
                    c. physical impairment;
                                impairment;
                    d. reasonable
                    d. reasonable expenses
                                  expenses of
                                           of necessary
                                              necessary medical
                                                        medical care;
                                                                care; and
                                                                      and

                    e. disfigurement.
                    e. disfigurement.

                                                               X.
                                                               X.
                                                          Jury Demand
                                                          Jury Demand

                    Pursuant to
                    Pursuant to Tex. R. Civ.
                                Tex. R. Civ. P.
                                             P. 216,
                                                216, Plaintiff
                                                     Plaintiff respectfully
                                                               respectfully demands
                                                                            demands trial
                                                                                    trial by
                                                                                          by jury
                                                                                             jury and
                                                                                                  and has
                                                                                                      has
             tendered the
             tendered the jury
                          jury fee along with
                               fee along with the
                                              the filing
                                                  filing fee in this
                                                         fee in this cause.
                                                                     cause.


                                                             XI.
                                                            Prayer
                                                            Prayer

                    WHEREFORE, PREMISES
                    WHEREFORE, PREMISES CONSIDERED, Plaintiff requests
                                        CONSIDERED, Plaintiff requests that
                                                                       that Defendant
                                                                            Defendant be
                                                                                      be cited
                                                                                         cited

             to appear
             to appear and
                       and answer
                           answer herein
                                  herein and
                                         and that
                                             that on
                                                  on final
                                                     final trial
                                                           trial hereafter, that Plaintiff
                                                                 hereafter, that Plaintiff have:
                                                                                           have:

                    1.
                    1.      judgment against
                            judgment against Defendant
                                             Defendant in an amount
                                                       in an amount within
                                                                    within the
                                                                           the jurisdictional
                                                                               jurisdictional limits of this
                                                                                              limits of this
                            Court;
                            Court;

                    2.
                    2.      pre-judgment and
                            pre-judgment and post
                                             post-judgment interest as
                                                  judgment interest as allowed
                                                                       allowed by
                                                                               by law;
                                                                                  law;

                    3.
                    3.      costs of
                            costs of suit;
                                     suit; and
                                           and

                    4.
                    4.      such other
                            such other and
                                       and further relief to
                                           further relief to which
                                                             which Plaintiffs
                                                                   Plaintiffs may
                                                                              may be
                                                                                  be justly
                                                                                     justly entitled by law
                                                                                            entitled by law and
                                                                                                            and
                            equity.
                            equity.


                                                            Respectfully submitted,
                                                            Respectfully submitted,


                                                    By:
                                                    By:     /s/
                                                            /6/ Jeffrey
                                                                jeffiteti W. Schmidt
                                                                          W. Scfunidt
                                                            Jeffrey W. Schmidt
                                                            Jeffrey W.  Schmidt
                                                            Texas
                                                            Texas State  Bar No.
                                                                   State Bar No. 00784923
                                                                                 00784923
                                                            BANDAS LAW
                                                            BANDAS    LAW FIRM,
                                                                           FIRM, P.C.
                                                                                  P.C.
                                                            802  N. Carancahua,
                                                            802 N.  Carancahua, Ste.  1400
                                                                                 Ste. 1400
                                                            Corpus Christi,
                                                            Corpus  Christi, Texas
                                                                             Texas 78401
                                                                                   78401
                                                               4




Copy from re:SearchTX
                  Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 11 of 20




                                                 Telephone:  (361) 698-5200
                                                 Telephone: (361)  698-5200
                                                 Facsimile: (361) 698-5222
                                                 Facsimile• (361) 698-5222
                                                 E-mail: jschmidt@bandaslawfirm.com
                                                 E-mail• jschmidt@bandaslawfirm.com

                                                 ATTORNEY FOR
                                                 ATTORNEY FOR PLAINTIFF
                                                              PLAINTIFF




                                                   5




Copy from re:SearchTX
               Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 12 of 20                                                   Filed
                                                                                                                         2/12/2021 3:40 PM
                                                                                                                            Anne Lorentzen
                                                                                                                               District Clerk
                                                                                                                      Nueces County, Texas
              This form has text fields and tool tips, hover mouse over a section to learn more.
                 NUECES COUNTY PROCESS
                 NUECES COUNTY PROCESS REQUEST SHEET
                                       REQUEST SHEET
                     901
                     901 LEOPARD STREET ROOM
                         LEOPARD STREET ROOM 313
                                              313 // CORPUS
                                                     CORPUS CHRISTI,
                                                            CHRISTI, TEXAS
                                                                     TEXAS 78401
                                                                           78401
                           PHONE
                           PHONE #  361-888-0450 //
                                  # 361-888-0450       FAX #
                                                       FAX   361-888-0424
                                                           # 361-888-0424
      *FAILURE
      *FAILURE TO INCLUDE ALL
               TO INCLUDE ALL REQUIRED
                              REQUIRED INFORMATION
                                       INFORMATION IS
                                                   IS CAUSE FOR A
                                                      CAUSE FOR A REJECTION*
                                                                  REJECTION*
      FOR EACH
      FOR EACH PARTY
               PARTY SERVED
                     SERVED YOU MUST FURNISH
                            YOU MUST FURNISH ONE (1) COPY
                                             ONE (1) COPY OF THE PLEADING.
                                                          OF THE PLEADING.
ALL HIGHLIGHTED,,AcE8M{OE
ALL HIGHLIGHTED SECTIONS MUST BE COMPLETED
                                 COMPLETED OR
                                           OR YOUR SERVICE REQUEST
                                              YOUR SERVICE REQUEST WILL NOT BE
                                                                   WILL NOT BE PROCESSED
                                                                               PROCESSED
                      2021CCV-60186-1
        NUMBER::__________________________
 CAUSE
 CAUSE NUMBER   4"   I                   <-
                                         e- Can
                                            Can be
                                                be left
                                                   left blank
                                                        blank if filing new
                                                              iffiling           -> CURRENT
                                                                            case ->
                                                                        new case            COURT:: _________
                                                                                    CURRENT COURT
DATE OF
DATE OF REQUEST:
        REQUEST: _________________________
                 February 12, 2021                                                  AMOUNT
                                                                                    AMOUNT   PAID: _________
                                                                                             PAID:

                          SERVICE WILL
                          SERVICE WILL ONLY BE ISSUED
                                       ONLY BE ISSUED UPON
                                                      UPON PAYMENT
                                                           PAYMENT OF COST!
                                                                   OF COST!
 TYPE OF
 TYPE    PROCESS(ES) TO
      OF PROCESS(ES) TO BE        (Citation, Show
                           ISSUED (Citation,
                        BE ISSUED            Show Cause,
                                                  Cause, Precept,
                                                         Precept, TRO,
                                                                  TRO, Writ of____,, etc.)
                                                                       Writ of       etc.)
 ________________________________________________________________________________________
  CITATION

 ________________________________________________________________________________________
 NAME OF
 NAME    DOCUMENT(S)/PLEADING(S) TO
      OF DOCUMENT(S)/PLEADING(S) TO BE SERVED
                                    BE SERVED
 ________________________________________________________________________________________
  PLAINTIFF'S ORIGINAL PETITION

 ________________________________________________________________________________________
  SERVICE BY:
 SERVICE     BY:
 [[ ]] PICK
  ■    PICK UP  BY(Select One)
             UP BY                    [[ ]] RETURN
                                            RETURN TO TO FILER
                                                         FILER BY
                                                               BY MAIL
                                                                  MAIL [[ ]] CONSTABLE
                                                                             CONSTABLE // SHERIFF
                                                                                          SHERIFF [[ ] NONO SERVICE
                                                                                                              SERVICE
   ((✔)CIVIL
      )CIVIL PROCESS
             PROCESS SERVER:
                       SERVER:______________________________________________
                                   Michael Ledbetter                                     PHONE: (903)
                                                                                         PHONE:  _______________
                                                                                                      941-4207
   (( )ATTORNEY/REPRESENTATIVE:
      )ATTORNEY/REPRESENTATIVE: _________________________________________ PHONE:         PHONE: _______________
 [[ ]] CERTIFIED MAIL
       CERTIFIED MAIL        [[ ]] RESTRICTED      DELIVERY
                                   RESTRICTED DELIVERY
 [[ ]] COURTHOUSE     POSTING #
       COURTHOUSE POSTING            # OF    DAYS TO
                                        OF DAYS      TO BE  POSTED: _________________________________________
                                                        BE POSTED:
                                                                     *NATURE OF
                                                                     *NATURE      SUIT (USE
                                                                               OF SUIT (USE REVERSE
                                                                                            REVERSE SIDE)
                                                                                                    SIDE)
 [[ ]] PUBLICATION**
       PUBLICATION**              NAME OF
                                  NAME      OF NEWSPAPER:
                                                NEWSPAPER:        ___________________________________________
                                  #  OF DAYS
                                   # OF   DAYS TO TO BE  PUBLISHED: _________________________________________
                                                      BE PUBLISHED:
                                                                     *NATURE OF
                                                                     *NATURE   OF SUIT
                                                                                  SUIT (USE
                                                                                       (USE REVERSE SIDE)
                                                                                            REVERSE SIDE)
 **NCSO
 **NCSO WILL
        WILL ONLY
             ONLY SERVE
                  SERVE TO
                        TO THE FOLLOWING NEWSPAPERS:
                           THE FOLLOWING NEWSPAPERS: CORPUS
                                                      CORPUS CHRISTI
                                                             CHRISTI CALLER
                                                                     CALLER TIMES,
                                                                             TIMES COASTAL BEND DAILY
                                                                                   COASTAL BEND DAILY BUSINESS
                                                                                                      BUSINESS &  LEGAL NEWS
                                                                                                                & LEGAL NEWS, AND
                                                                                                                              AND
              NUECES COUNTY
              NUECES         RECORD STAR;
                     COUNTY RECORD        ALL OTHER
                                    STAR' ALL       NEWSPAPERS MUST
                                              OTHER NEWSPAPERS MUST BEBE PICKED
                                                                         PICKED UP
                                                                                UP OR RETURNED TO
                                                                                   OR RETURNED TO THE  FILER BY
                                                                                                  THE FILER  BY MAIL**
                                                                                                                MAIL**

 PARTY/PARTIES TO
 PARTY/PARTIES TO BE
                  BE SERVED:
                     SERVED:
   [1] NAME/AGENT
   [1] NAME/AGENT ______________________________________________________________________________
                   CT Corporation System

          ADDRESS
          ADDRESS ______________________________________________________________________________
                   1999 Bryan St., Ste. 900, Dallas, Texas 75201


      [2] NAME/AGENT
      [2] NAME/AGENT ______________________________________________________________________________
                     ****
             ADDRESS ______________________________________________________________________________
             ADDRESS

      [3] NAME/AGENT ______________________________________________________________________________
      [3] NAME/AGENT ****
             ADDRESS
             ADDRESS ______________________________________________________________________________

   [4] NAME/AGENT
   [4] NAME/AGENT ______________________________________________________________________________
                   ****
          ADDRESS
          ADDRESS ______________________________________________________________________________
 ATTORNEY OR
 ATTORNEY    PARTY REQUESTING
          OR PARTY             ISSUANCE OF
                    REQUESTING ISSUANCE     PROCESS;
                                         OF PROCESS;
 NAME ____________________________________________
 NAME  Jeffrey W. Schmidt                                     ATTORNEY  BAR #
                                                              ATTORNEY BAR   # __________________________
                                                                                 00784923
 MAILING  ADDRESS __________________________________________________________________________________
 MAILING ADDRESS         802 N. Carancahua, Ste. 1400, CC Tx. 78401
 PHONE #
 PHONE  # ____________________________
            (361) 698-5200                                             FAX #_____________________________
                                                                       FAX # (361) 698-5222
 ATTORNEY
 ATTORNEY REPRESENTS:
             REPRESENTS:                   PLAINTIFF ________
                                          PLAINTIFF     X        DEFENDANT ________
                                                                 DEFENDANT                  OTHER
                                                                                            OTHER _______
                   Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 13 of 20                                         Filed
                                                                                                                   2/25/2021 5:03 PM
                                                                                                                      Anne Lorentzen
                                                                                                                         District Clerk
                                                                                                                Nueces County, Texas




      Citation for Personal Service —RESIDENT
                                                                                                        Original
                                             Case Number: 2021CCV-60186-1

                                                 THE STATE OF TEXAS

              NOTICE TO DEFENDANT: You have been sued. You may employ an attorney. If you or your
      attorney do not file a written answer with the clerk who issued this citation by 10:00 am. on the Monday next
      following the expiration of twenty days after you were served this citation and petition, a default judgment may
      be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial
      disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
      after you file your answer with the clerk. Find out more at TexasLawHelp.org.
      TO:   Family Dollar Stores Of Texas, LLC
            CT Corporation System
            1999 Bryan St Ste 900
            Dallas Tx 75201
      the Defendant,
      GREETING: You are commanded to appear by filing a written answer to the Plaintiff's Original Petition
      With Attached Covid Standing Orders And Notice at or before 10:00 o'clock a.m. of the Monday next after
      the expiration of 20 days after the date of service of this citation before the Honorable Robert J. Vargas
      County Court at Law #1 of Nueces County, Texas at the Courthouse of said County in Corpus Christi, Texas.
      Said Petition was filed on the 12th day of February, 2021. A copy of same accompanies this citation.
      The file number of said suit being Number: 2021CCV-60186-1

      The style of the case is: Bonnie M. Flores vs. Family Dollar Stores of Texas, LLC

      Said Petition was filed in said court by Jeffrey W. Schmidt, attorney for Plaintiff, whose address is 802 N
      Carancahua Ste 1400 Corpus Christi Tx 78401 .

              The nature of the demand is fully shown by a true and correct copy of the Petition accompanying this
      citation and made a part hereof.
            The officer executing this writ shall promptly mail the same according to requirement of law, and the
      mandates thereof, and make due return as the law directs.
             Issued and given under my hand and seal of said court at Corpus Christi, Texas, this 23rd day of
      February, 2021.

                                                          ANNE LORENTZEN, DISTRICT CLERK
                                                          NUECES COUNTY, TEXAS
                                                          901 LEOPARD STREET, ROOM 313
                                                          CORPUS CHRISTI, TEXAS 78401
                                                                       SAgned: 2/23/281 0224 Ptil
                                                          BY: LI10         GL       —(9-ra t r-add, Deputy
                                                               Nadia Contreras




Copy from re:SearchTX
                   Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 14 of 20




                                             CAUSE NO.: 2021CCV-60186-1

             BONNIE M. FLORES                                        IN THE COUNTY COURT


             VS.                                                     NUECES COUNTY, TEXAS

             FAMILY DOLLAR STORES
             OF TEXAS, LLC                                          COURT AT LAW #1


                                          AFFIDAVIT OF SERVICE


                    I, Donna Jo King, having been duly sworn do state that the following is true and correct:

                    That I am over the age of eighteen, not a party to this suit, and have no interest in the
             outcome of the suit. I have met the criteria and I am an approved Process Server authorized by
             the Supreme Court of the State of Texas and remain in good standing.

                     That on 24 February 2021 at 10:17 a.m. I received a Citation, Plaintiff's Original Petition
             with Attached Covid Standing Orders and Notice to be delivered Family Dollar Stores of Texas,
             LLC by delivery to its registered agent, CT Corporation System at 1999 Bryan Street Suite 900
             Dallas, TX 75201 in Dallas County, Texas.

                    That on 25 February 2021 at 12:45 p.m. I delivered said documents to Family Dollar
             Stores of Texas, LLC by delivery to CT Corporation System as registered agent by leaving with
             Lindsey Barrientez, CT Corporation System's designated agent for service at 1999 Bryan St.,
             Suite 900 Dallas, Texas 75201 in Dallas County, Texas.

                    Further the Affiant says not.


                                                                                    Donna Jo King
                                                                                    PPS # PSC 11391
                                                                                    Expires: 03/31/22

                   SUBSCRIBED AND SWORN TO BY Donna Jo King this the 25th day of February
            2021, to attest witnesses my hand and seal of office.




                                                                                    Notary Public in and
                                                                                    For the State of Texas
                                                            LEE H RUSSELL
                                                     NOTARY PUBLIC STATE OP
                                                                            TEXAS
                                                        MY COMM, ERR 02/28/21
                                                          NOTARY ID 2400974




Copy from re:SearchTX
               Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 15 of 20                                                   Filed
                                                                                                                          3/8/2021 5:09 PM
                                                                                                                            Anne Lorentzen
                                                                                                                               District Clerk
                                                                                                                      Nueces County, Texas
              This form has text fields and tool tips, hover mouse over a section to learn more.
                 NUECES COUNTY PROCESS
                 NUECES COUNTY PROCESS REQUEST SHEET
                                       REQUEST SHEET
                     901
                     901 LEOPARD STREET ROOM
                         LEOPARD STREET ROOM 313
                                              313 // CORPUS
                                                     CORPUS CHRISTI,
                                                            CHRISTI, TEXAS
                                                                     TEXAS 78401
                                                                           78401
                           PHONE
                           PHONE #  361-888-0450 //
                                  # 361-888-0450       FAX #
                                                       FAX   361-888-0424
                                                           # 361-888-0424
      *FAILURE
      *FAILURE TO INCLUDE ALL
               TO INCLUDE ALL REQUIRED
                              REQUIRED INFORMATION
                                       INFORMATION IS
                                                   IS CAUSE FOR A
                                                      CAUSE FOR A REJECTION*
                                                                  REJECTION*
      FOR EACH
      FOR EACH PARTY
               PARTY SERVED
                     SERVED YOU MUST FURNISH
                            YOU MUST FURNISH ONE (1) COPY
                                             ONE (1) COPY OF THE PLEADING.
                                                          OF THE PLEADING.
ALL HIGHLIGHTED
ALL HIGHLIGHTED SECTIONS
                SECTIONS MUST
                         MUST BE
                              BE COMPLETED
                                 COMPLETED OR
                                           OR YOUR SERVICE REQUEST
                                              YOUR SERVICE REQUEST WILL NOT BE
                                                                   WILL NOT BE PROCESSED
                                                                               PROCESSED
 CAUSE  NUMBER::__________________________
 CAUSE NUMBER   2021CCV-60186-1
                                         <-
                                         e- Can
                                            Can be
                                                be left
                                                   left blank
                                                        blank if filing new
                                                              iffiling           -> CURRENT
                                                                            case ->
                                                                        new case            COURT:: _________
                                                                                    CURRENT COURT   1

DATE OF
DATE    REQUEST: _________________________
     OF REQUEST: March 8, 2021                                                      AMOUNT PAID:
                                                                                    AMOUNT   PAID: _________

                          SERVICE WILL
                          SERVICE WILL ONLY BE ISSUED
                                       ONLY BE ISSUED UPON
                                                      UPON PAYMENT
                                                           PAYMENT OF COST!
                                                                   OF COST!
 TYPE OF
 TYPE    PROCESS(ES) TO
      OF PROCESS(ES) TO BE        (Citation, Show
                           ISSUED (Citation,
                        BE ISSUED            Show Cause,
                                                  Cause, Precept,
                                                         Precept, TRO,
                                                                  TRO, Writ of____,, etc.)
                                                                       Writ of       etc.)
 ________________________________________________________________________________________
  CITATION

 ________________________________________________________________________________________
 NAME OF
 NAME    DOCUMENT(S)/PLEADING(S) TO
      OF DOCUMENT(S)/PLEADING(S) TO BE SERVED
                                    BE SERVED
 ________________________________________________________________________________________
  PETITION

 ________________________________________________________________________________________
  SERVICE BY:
 SERVICE     BY:
 [[ ]] PICK
  ■    PICK UP  BY(Select One)
             UP BY                    [[ ]] RETURN
                                            RETURN TO TO FILER
                                                         FILER BY
                                                               BY MAIL
                                                                  MAIL [[ ]] CONSTABLE
                                                                             CONSTABLE // SHERIFF
                                                                                          SHERIFF [[ ] NONO SERVICE
                                                                                                              SERVICE
   ((✔)CIVIL
      )CIVIL PROCESS
             PROCESS SERVER:
                       SERVER:______________________________________________
                                   Michael Ledbetter                                     PHONE: (903)
                                                                                         PHONE:  _______________
                                                                                                      941-4207
   (( )ATTORNEY/REPRESENTATIVE:
      )ATTORNEY/REPRESENTATIVE: _________________________________________ PHONE:         PHONE: _______________
 [[ ]] CERTIFIED MAIL
       CERTIFIED MAIL        [[ ]] RESTRICTED      DELIVERY
                                   RESTRICTED DELIVERY
 [[ ]] COURTHOUSE     POSTING #
       COURTHOUSE POSTING            # OF    DAYS TO
                                        OF DAYS      TO BE  POSTED: _________________________________________
                                                        BE POSTED:
                                                                     *NATURE OF
                                                                     *NATURE      SUIT (USE
                                                                               OF SUIT (USE REVERSE
                                                                                            REVERSE SIDE)
                                                                                                    SIDE)
 [[ ]] PUBLICATION**
       PUBLICATION**              NAME OF
                                  NAME      OF NEWSPAPER:
                                                NEWSPAPER:        ___________________________________________
                                  #  OF DAYS
                                   # OF   DAYS TO TO BE  PUBLISHED: _________________________________________
                                                      BE PUBLISHED:
                                                                     *NATURE OF
                                                                     *NATURE   OF SUIT
                                                                                  SUIT (USE
                                                                                       (USE REVERSE SIDE)
                                                                                            REVERSE SIDE)
 **NCSO
 **NCSO WILL
        WILL ONLY
             ONLY SERVE
                  SERVE TO
                        TO THE FOLLOWING NEWSPAPERS:
                           THE FOLLOWING NEWSPAPERS: CORPUS
                                                      CORPUS CHRISTI
                                                             CHRISTI CALLER
                                                                     CALLER TIMES,
                                                                             TIMES COASTAL BEND DAILY
                                                                                   COASTAL BEND DAILY BUSINESS
                                                                                                      BUSINESS &  LEGAL NEWS
                                                                                                                & LEGAL NEWS, AND
                                                                                                                              AND
              NUECES COUNTY
              NUECES         RECORD STAR;
                     COUNTY RECORD        ALL OTHER
                                    STAR' ALL       NEWSPAPERS MUST
                                              OTHER NEWSPAPERS MUST BEBE PICKED
                                                                         PICKED UP
                                                                                UP OR RETURNED TO
                                                                                   OR RETURNED TO THE  FILER BY
                                                                                                  THE FILER  BY MAIL**
                                                                                                                MAIL**

 PARTY/PARTIES TO
 PARTY/PARTIES TO BE
                  BE SERVED:
                     SERVED: Family Dollar stores of Texas, LLC by serving through
   [1] NAME/AGENT
   [1] NAME/AGENT ______________________________________________________________________________
                   Corporation Service Company d/b/a CSC Lawyers Incorporating Service Company

          ADDRESS
          ADDRESS ______________________________________________________________________________
                   211 E. 7th St., Ste. 620, Austin, Texas 78701-3136USA


      [2] NAME/AGENT
      [2] NAME/AGENT ______________________________________________________________________________
                     ****
             ADDRESS ______________________________________________________________________________
             ADDRESS

      [3] NAME/AGENT ______________________________________________________________________________
      [3] NAME/AGENT ****
             ADDRESS
             ADDRESS ______________________________________________________________________________

   [4] NAME/AGENT
   [4] NAME/AGENT ______________________________________________________________________________
                   ****
          ADDRESS
          ADDRESS ______________________________________________________________________________
 ATTORNEY OR
 ATTORNEY    PARTY REQUESTING
          OR PARTY             ISSUANCE OF
                    REQUESTING ISSUANCE     PROCESS;
                                         OF PROCESS;
 NAME ____________________________________________
 NAME  Jeffrey W. Schmidt                                     ATTORNEY  BAR #
                                                              ATTORNEY BAR   # __________________________
                                                                                 00784923
 MAILING  ADDRESS __________________________________________________________________________________
 MAILING ADDRESS         802 N. Carancahua, Ste. 1400, CC Tx. ;78401
 PHONE #
 PHONE  # ____________________________
            (361) 698-5200                                             FAX #_____________________________
                                                                       FAX # (361) 698-5222
 ATTORNEY
 ATTORNEY REPRESENTS:
             REPRESENTS:                   PLAINTIFF ________
                                          PLAINTIFF     X        DEFENDANT ________
                                                                 DEFENDANT                  OTHER
                                                                                            OTHER _______
      Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 16 of 20                                      Filed
                                                                                                  3/19/2021 11:23 AM
                                                                                                      Anne Lorentzen
                                                                                                         District Clerk
                                                                                                Nueces County, Texas


                                CAUSE NO. 2021CCV-60186-1

BONNIE M. FLORES,                              §
                                               §          IN THE COUNTY COURT
                                               §
                                               §
       Plaintiff,                              §
                                               §
                                               §
                                               §
vs.
vs.                                            §
                                               §          AT LAW NO. 1
                                               §
                                               §
FAMILY DOLLAR STORES OF TEXAS,                 §§
LLC,                                           §§
                                               §§
       Defendant.                              §§         NUECES COUNTY, TEXAS


 DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC'S ORIGINAL ANSWER


       COMES NOW FAMILY DOLLAR STORES OF TEXAS, LLC ("Defendant Family

Dollar"), Defendant in the above-referenced cause, and files this, its Original Answer, and in

support thereof would show the Court as follows:

                                           I.
                                     GENERAL DENIAL

       Defendant Family Dollar places in issue all matters contained in Plaintiffs
                                                                        Plaintiff's Original

Petition and any amendments thereto, by general denial, pursuant to Rule 92 of the Texas Rules

of Civil Procedure.

                                            II.
                                       JURY DEMAND

       Defendant Family Dollar respectfully demands a trial by jury.

                                       III.
                      OBJECTION TO DISCOVERY CONTROL PLAN

        Defendant Family Dollar asserts that this suit is governed by a Level 1 Discovery

Control Plan pursuant to Rule 190.2(a)(1) of the Texas Rules of Civil Procedure, rather than a

Level 2 Discovery Control Plan as pleaded by Plaintiff, as this suit is governed by the expedited



DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC'S ORIGINAL ANSWER                               PAGE 1
                                                                                                  1
                                                                           8341938 vl
                                                                                   v1 (79656.00092.000)
     Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 17 of 20




actions process in Rule 169 of the Texas Rules of Civil Procedure as Plaintiff affirmatively

pleaded that she seeks only monetary relief of under $250,000.

                                                IV.

       Defendant Family Dollar alleges that the negligence, fault, responsibility, acts and/or

omissions of other defendants, responsible third parties or other entities or persons bar in whole

           Plaintiff's claims for damages from Defendant Family Dollar. Such negligence, fault,
or in part Plaintiffs

responsibility, acts and/or omissions on the part of others were either the sole proximate cause or

                                         Plaintiff's damages, if any.
a concurring cause of the occurrence and Plaintiffs

                                                V.

       Defendant Family Dollar alleges that the intervening and/or superseding negligence, fault

and/or responsibility of other defendants, responsible third parties or other entities or persons

                   Plaintiff's damages, if any, and bar recovery of Plaintiffs
proximately caused Plaintiffs                                       Plaintiff's damages, if any,

from Defendant Family Dollar.

                                                VI.

       Defendant Family Dollar alleges that the new and independent acts and/or omissions of

other defendants, responsible third parties or other entities or persons over which Defendant

Family Dollar had no control and that were not reasonably foreseeable by Defendant Family

Dollar, destroyed any alleged causal connection, if any, between the acts and/or omissions of

which Plaintiff complains and the occurrence in question, thereby becoming the immediate cause

                      Plaintiff's damages, if any.
of the occurrence and Plaintiffs

                                               VII.

       Defendant Family Dollar asserts that in accordance with Section 33.013 of the Texas

Civil Practice & Remedies Code, this Defendant may not be held jointly and severally liable for



DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC'S ORIGINAL ANSWER                                 PAGE 2
                                                                             8341938 vl
                                                                                     v1 (79656.00092.000)
     Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 18 of 20




any amount of damages claimed herein unless the percentage of responsibility of this Defendant

when compared with that of each responsible party, each settling person, and each responsible

third party, is greater than fifty percent (50%).

                                                VIII.

       Defendant Family Dollar invokes the limitation on liability for medical or health care

expenses as provided by section 41.0105 of the Texas Civil Practice and Remedies Code.

Specifically, Plaintiff is limited to recovery of medical or health care expenses actually paid or

incurred by or on behalf of Plaintiff, not to include amounts adjusted, discounted or written-off,

                Plaintiff's medical billing records that are produced in this matter.
as reflected in Plaintiffs

                                                    IX.

                                            Plaintiff's damages with respect to loss of earnings
       Defendant Family Dollar asserts that Plaintiffs

and/or loss of earning capacity, if any, are limited to a net loss after reduction for income tax

payments or unpaid tax liability pursuant to any federal income tax law, pursuant to section

18.091 of the Texas Civil Practice and Remedies Code.

                                                    X.

       Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant Family Dollar

hereby places the parties to this suit on notice of its intent to use all documents produced by the

parties in response to written discovery in all pretrial proceedings and/or at trial of the above-

entitled and numbered cause.

       WHEREFORE, PREMISES CONSIDERED, Defendant Family Dollar prays that

Plaintiff take nothing by her suit against Defendant Family Dollar, that Defendant Family Dollar

recover all costs, and for such other and further relief to which Defendant Family Dollar may

show itself to be justly entitled, both at law and in equity.



DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC'S ORIGINAL ANSWER                                    PAGE 3
                                                                                8341938 vl
                                                                                        v1 (79656.00092.000)
    Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 19 of 20




                                    Respectfully submitted,

                                    KANE RUSSELL COLEMAN LOGAN PC


                                    By: /s/ Kenneth C. Riney
                                        Kenneth C. Riney
                                        State Bar No. 24046721
                                        E-Mail: kriney@krcl.com
                                        Clayton S. Carter
                                        State Bar No. 24120750
                                        E-Mail: ccarter@krcl.com

                                         901 Main Street, Suite 5200
                                         Dallas, Texas 75202
                                         Telephone:     (214) 777-4200
                                         Facsimile:     (214) 777-4299

                                    ATTORNEYS FOR DEFENDANT
                                    FAMILY DOLLAR STORES, INC.



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of foregoing has been
              19th day of March 2021, as follows:
served on the 19th

      V
      VIA  E-SERVICE: jschmidt@bandaslawfirm.com
        IA E-SERVICE:  jschmidt@bandaslawfirm.com
      Jeffery W. Schmidt
      BANDAS L
      BANDAS   LAW FIRM, P.C.
                AW FIRM,
      802 N. Carancahua, Suite 1400
      Corpus Christi, TX 78401



                                            /s/ Kenneth C. Riney
                                            Kenneth C. Riney




DEFENDANT FAMILY DOLLAR STORES OF TEXAS, LLC'S ORIGINAL ANSWER                             PAGE 4
                                                                         8341938 vl
                                                                                 v1 (79656.00092.000)
                                                                                Page 1 of 1
             Case 2:21-cv-00054 Document 1 Filed on 03/26/21 in TXSD Page 20 of 20


 Skip to Main Content L..
 Ski.                     out M
                      Logout  My Account Search Menu New Civil & Famil
                                                                 Family Search Refine Search Back                           Location : All Courts Help

                                                               REGISTER OF ACTIONS
                                                               REGISTER    ACTIONS
                                                                C
                                                                CASE  NO. 2021CCV-60186-1
                                                                  ASE No.


Bonnie M. Flores vs. Family Dollar Stores of Texas, LLC                      §                          Case Type: Injury or Damage - Other
                                                                             §                          Date Filed: 02/12/2021
                                                                             §                            Location: CCALI
                                                                                                                    CCAL1
                                                                             §
                                                                             §


                                                                     PARTY
                                                                     PARTY INFORMATION
                                                                           INFORMATION

                                                                                                                         Attorneys
Defendant       Family Dollar Stores of Texas, LLC                                                                       Kenneth C Riney
                                                                                                                          Retained
                                                                                                                          Retained
                                                                                                                         214-777-4200(W)


Plaintiff       Flores, Bonnie M.                                                                                        Jeffrey W. Schmidt
                                                                                                                          Retained
                                                                                                                          Retained
                                                                                                                         361-698-5200(H)

                                                                EVENTS & O
                                                                EVENTS    RDERS OF THE COURT
                                                                         ORDERS        COURT

           OTHER EVENTS
                     EVENTS AND HEARINGS
02/12/2021 Original Petition (OCA)
02/12/2021 Original Petition Documents E-filed
             Plaintiff's Original
                         Original Petition
02/12/2021 Service Request Information Sheet
             Service Requested
                       Requested (See Attached
                                          Attached Notation)
02/12/2021 Jury Fee Paid
02/23/2021 Citation
              Family Dollar Stores of Texas, LLC                       Served                  02/25/2021
                                                                       Response Due            03/22/2021
                                                                       Returned                02/25/2021
02/25/2021 Proof of Service
             Citation With Return of
                                  of Service Family Dollar Storrs of
                                                    Dollar Stores of Texas, LLC
03/08/2021 Service Request Information Sheet
             Process Request Sheet
03/19/2021 Original Answer
             Defendant Family Dollar
                               Dollar Stores of
                                             of Texas, LLc's Original
                                                             Original Answer
                                                                      Answer
03/23/2021 Jury Fee Paid
03/24/2021 Citation
              Family Dollar Stores of Texas, LLC                       Unserved

                                                                   FINANCIAL
                                                                   FINANCIAL INFORMATION
                                                                             INFORMATION



             Defendant Family Dollar Stores of Texas, LLC
             Total Financial Assessment                                                                                                           40.00
             Total Payments and Credits                                                                                                           40.00
             Balance Due as of 03/26/2021                                                                                                          0.00

03/23/2021 Transaction Assessment                                                                                                                  40.00
03/23/2021 E-file Payment                Receipt # 2021-3197-DCCLK                         Family Dollar Stores of Texas, LLC                    (40.00)



             Plaintiff Flores, Bonnie M.
             Total Financial Assessment                                                                                                          380.00
             Total Payments and Credits                                                                                                          380.00
             Balance Due as of 03/26/2021                                                                                                          0.00

02/17/2021   Transaction Assessment                                                                                                              368.00
02/17/2021   E-file Payment              Receipt # 2021-1752-DCCLK                         Flores, Bonnie M.                                   (368.00)
03/15/2021   Transaction Assessment                                                                                                               12.00
03/15/2021   E-file Payment              Receipt # 2021-2709-DCCLK                         Flores, Bonnie M.                                    (12.00)




https://portal-txnueces.tylertech.cloud/PublicAccess/CaseDetail.aspx?CaseID=2721868
https://portal-txnueces.tylertech.cloud/PublicAccess/CaseDetail.aspx?CaselD=2721868                                                      3/26/2021
